Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION   
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.                
Response to Amendment
3.	Applicant’s amendments filed 10/03/2022 to the claims are accepted and entered. In response, the 112 rejection is withdrawn.
                                       Response to Arguments
4.	Applicant’s arguments filed 10/03/2022 to the prior art have been fully considered. Specifically, although a new ground of rejection is necessitated by applicant’s amendments, the rejection is maintained that the prior arts of Mezghani802, Li and Caliskan disclose these features as demonstrated more fully below.	 
	In response to Applicant’s arguments regarding Caliskan does not disclose “robotic position system” or “robotic position that uses position sensed by the core sample position sensor” (Remark, page 16 last paragraph), the Examiner respectfully disagrees. As stated in the previous Office action, Caliskan teaches a computerized tomography (CT) scanner scans images, e.g. full diameter samples on the core sample, see [0005]. The CT considered as “robotic position system”. In addition, Caliskan further teaches the CT can scan encased cores into a pilot images, see [0011], each of pilot images 215 can have the first end 215a and second end 215b, see [0049], further the virtually marked portions of each of pilot images 215 as shown in figures 7A and 7B, see [0053]. Thus, it is apparent Caliskan discloses position of the core sample that sensed by the CT. 
Claim Rejections - 35 USC § 112
5. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL-The specification shall contain a written description of the invention, and of the  manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


6. 	Claims 4-7 and 11-14 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a.	The recitation in claims 4 and 11, “the image is a first image…, and the core data further comprises the second image” is not found in the original specification. The spec. discloses “a core sample imaging sensor adapted to acquire images of the core sample, see [0008] lines 9-10, and “core data including the image of the given core sample, see [0009] last 3 lines. There is no image is a first nor second image specified in the spec.
b.	The recitation in claim 5, “the image is a first image…; control the core sample imaging sensor to acquire a second image of the scoring of the surface of the core sample (lines 7-8), send… the core data further comprising the second image (lines 9-10), and display the second image” that are not found in the original specification. There is nowhere in the specification disclosed the above limitations.
c.	Similarly claim 12 is rejected for the same reason as stated in above 6.b.
d.	The recitation in claim 6, “wherein the image is a first image; ….control the core sample imaging sensor to acquire a second image of the surface of the core sample on to which the substance is sprayed; and send, …the core data further comprising the second image the surface of the given core sample on to which the substance is sprayed, and … display the second image” is not found in the original specification.
e.	Similarly claim 13 is rejected for the same reason as stated in above 6.d.
f.	The recitation in claim 7, “wherein the image is a first image; … control the robotic positioning system and the core sample imaging sensor to acquire a second image of the core sample; and send, … the core data further comprising the second image of the core sample, and … display the second image” is not found in the original specification.
g.	Similarly claim 14 is rejected for the same reason as stated in above 6.f.
	Thus, the written description requirement of 112(a) was not satisfied. 
7. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	The recitation in claim 1 (lines 34-35) (1) “communicate, over the electronic communications network to the control and communications system of the core sample interaction system …, a command to conduct the core inspection operation on the core sample;” (2) “wherein the control and communications system of the core sample interaction system…, to control the core sample sensing system, the core sample interaction system, and the robotic positioning system to perform the core inspection operation on the core sample;” and (3) “receiving, from the control and communications system of the core sample interaction system, core data...” are indefinite. It is unclear how: (1) the core sample interaction system can communicate a command to conduct the core inspection operation when the core sample interaction system can only control a dispensing and scoring as recited in lines 16-21, (2) the core sample interaction system can control to itself as recited in lines 38-40, (3) the core sample interaction system can receive the core data when a core sample sensing system comprising a core sample imaging sensor acquires an image of the core sample (lines 5-9) when the core sample interaction system can only control a dispensing and scoring as recited in lines 16-21?  
b.	Similarly, claims 8 and 15 are rejected for the same reason as stated above 8.a. 
	Dependent claims are rejected for the same reason as respective parent claim.
	Appropriate correction is required.
Due to number of 35 USC 112 (b) rejections, the claims have been treated on their merits as best understood by the Examiner.
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claims 4-7 and 11-14 are rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
a.	The recitation in claims 4-7, “wherein the image is a first image and the core sample imaging sensor is configured to acquire a second image (plural form)… the core data further comprising the second image” (plural form) is improper dependent form because they fail to include all limitations of the claims upon which it depends, e.g. claims 4-7 depend on claim 1, where claim 1 recites “acquire an image of the core sample” (singular form), line 9, “core data comprising the image of the core sample” (singular form), line 44.
b.	Similarly, claims 11-14 are rejected for the same reason as stated in above 10.a.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
	AIA  Statement - 35 USC § 102 & 103  
11. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claim Rejections - 35 USC § 103 
12.	The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


13.	Claims 1-15 are rejected under AIA  35 U.S.C. 103 as being obvious over US 2017/0286802 of Mezghani et al, hereinafter Mezghani802 (of record) in view of US 2018/0347354 of Li et al, hereinafter Li (of record) and 2018/0018817 of Caliskan et al, hereinafter Caliskan (of record).
As per Claims 1, 8, and 15, Mezghani802 teaches a geological core inspection system, method, and CRM comprising: a robotic geological core inspection system ( Fig 5, computer 502, ¶ [0061], e.g. scanning images, ¶ [0072] ) comprising:  
a robotic geological core inspection system comprising: 
          a core sample sensing system ( Fig 5, image sensor 540 ) configured to acquire core data ( ¶ [0072] first 2 lines, ¶ [0073] last 4 lines ) that is indicative of characteristics of the core sample ( e.g. fault, fracture, texture, ¶ [0027] ), the core sample sensing system comprising: 
                   a core sample imaging sensor (Fig 5, image sensor 514 ) configured to acquire an image of the core sample ( abstract first 2 lines, ¶ [0028]); and 
                 a core sample position sensor configured to sense a position relative to the core sample  ( position core sample, ¶ [0041] ); 
       a core sample interaction system comprising:                  
            a robotic positioning system ( GPS, ¶ [0079] ) and configured to position the core sample interaction system relative to the core sample based on the position sensed by the core sample position sensor ( ¶ [0024], [0027]-[0028], [0081] ); and 
           a control and communications system connected to an electronic communications network and configured to control operation of the robotic geological core inspection system ( Fig 5, ¶  [0061]-[0063], control operation ¶ [0074] ); and 
a remote geological core inspection system connected to the electronic communications network ( Fig 5, system 500, ¶  [0061], [0084]) and configured to be located physically remote from the geological core inspection laboratory ( image sensor 540 remotely from computer 502, ¶  [0072]-[0073] ), the remote geological core inspection system configured to: 
         receive a request to conduct a core inspection operation on the core sample ( ¶ [0065], [0081] ); 
        communicate, over the electronic communications network to the control and communications system of the core sample interaction system in response to receiving the request, a command to conduct the core inspection operation on the core sample, see Fig 5, computer 502 and network 530, ¶ [0063], wherein the control and communications system of the core sample interaction system is configured to, in response to receiving the command, see ¶ [0065], [0073], control the core sample sensing system, the core sample interaction system, and the robotic positioning system to perform the core inspection operation on the core sample, see ¶ [0004], ¶ [0062], [0081];
          receive, from the control and communications system of the core sample interaction system, core data comprising the image of the core sample, the image acquired by the core sample imaging sensor during conducting of the core inspection operation on the core sample, see ¶ [0027]-[0028], [0040]; and present, in response to receiving the core data, the core data, see ¶ [0044]-[0045].
Mezghani802 does not explicitly teach a geological core inspection table configured to physically support core samples for inspection in a geological core inspection laboratory; a core sample interaction system comprising: a dispensing system configured to apply substances to surfaces of the core samples; and a scoring system configured to contact surfaces of the core samples to score the surfaces of the core samples. 
Li teaches a core sample interaction system comprising: a core sample interaction system comprising: a dispensing system configured to apply substances to surfaces of the core samples (a jet of transparent fluid is sprayed on the rock face [0081]); and a scoring system configured to contact surfaces of the core samples to score the surfaces of the core samples (ranking features from spectral measurements for different maturity levels of source rock [0100]-[0101], [0096]). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Mezghani802 having a jet to spray rock face and ranking the core samples as taught by Li that would be able to remove drilling mud from the rock face and able to predict properties of a source rock sample (Li, [0096]).
Mezghani802 and Li do not explicitly teach a geological core inspection table configured to physically support core samples for inspection in a geological core inspection laboratory; and a robotic positioning system disposed above the geological core inspection table.
Caliskan teaches a geological core inspection table configured to physically support core samples for inspection in a geological core inspection laboratory (Fig 1, 408, core samples laid on table [0004]); and a robotic positioning system disposed above the geological core inspection table and configured to provide for positioning of the core sample sensing system (a computerized tomography (CT) scanner scans and provides virtual samples locations, e.g. full diameter samples on the core sample, see [0005]. The CT considered as “robotic position system”, where the CT scans encased cores into a pilot images, see [0011], each of pilot images 215 can have the first end 215a and second end 215b, see [0049], further the virtually marked portions of each of pilot images 215 as shown in figures 7A and 7B, see [0053].   
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Mezghani802 and Li having core samples laid on table and positioning core samples as taught by Caliskan that would be advantageously enable enhanced speed and accuracy in core sample planning analysis (Caliskan, [0005]). 
As per Claims 2 and 9, Mezghani802 in view of Li and Caliskan teaches the system and method of claims 1 and 8, Li further teaches wherein the dispensing system comprises a spray system configured to spray substances on the surface of the core sample (a jet of transparent fluid is sprayed on the rock face [0081]). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Mezghani802, Li, and Caliskan having a jet to spray rock face that would be able to remove drilling mud from the rock face and able to predict properties of a source rock sample (Li, [0096]).
As per Claims 3 and 10, Mezghani802 in view of Li and Caliskan teaches the system and method of claims 1 and 8, Li further teaches wherein the scoring system comprises a scoring arm configured to contact the surface of the core sample to score the surface of the core sample (ranking features from spectral measurements for different maturity levels of source rock [0100]-[0101], [0096]). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Mezghani802, Li and Caliskan to operating the core samples to achieve core sample images that would provide an opportunity for rapid source rock and organofacies analysis and predict properties of a source rock sample (Li, [0096]).
As per Claims 4 and 11, Mezghani802 in view of Li and Caliskan teaches the system and method of claims 1 and 8, Mezghani802 further teaches wherein the image is a first image and the core sample imaging sensor is configured to acquire a second image of operation of the core sample interaction system, and wherein the core data further comprises the second image (Fig 5, user interface 504, core image 514]), and wherein the core data comprises the images of the operation of the core sample interaction system, [0072]-[0073].  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Mezghani802, Li and Caliskin to operating the core samples to achieve core sample images that would provide an opportunity for rapid source rock and organofacies analysis and predict properties of a source rock sample (Li, [0096]).
As per Claims 5 and 12, Mezghani802 in view of Li and Caliskan teaches the system and method of claims 1 and 8, Mezghani802 further teaches wherein the image is a first image and the core inspection operation comprises an operation for the core sample, and the control and communications system is configured to: control the core sample imaging sensor to acquire a second image of the surface of the core sample, see [0027]-[0028], [0073]; and send, to the remote geological core inspection system, see [0081], the core data further comprising the second image wherein the remote geological core inspection system is configured to display the second image, see [0014], [0075]. Mezghani802 does not teach contacting and scoring the core sample of a core sample, and sending the image of scored core sample. Li teaches contacting [0110] and scoring the core sample of a given core sample [0100]-[0101], [0031]-[0034], and sending the image of scored core sample [0090], [0101]. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Mezghani802, Li and Caliskan to operating scoring the core samples that would provide an opportunity for rapid source rock and organofacies analysis and predict properties of a source rock sample (Li, [0096]). 
As per Claims 6 and 13, Mezghani802 in view of Li and Caliskan teaches the system and method of claims 1 and 8, Mezghani802 further teaches wherein the image is a first image and the core inspection operation comprises an operation for the core sample, see [0081], and the control and communications system is configured to: control the core sample imaging sensor to acquire a second image of the surface of the core sample, see [0027]-[0028]; and send, to the remote geological core inspection system, the core data further comprising the second image, see [0081], wherein the remote geological core inspection system is configured to display the second image, see [0014], [0075].  Li further teaches to spray a substance on a surface of a core sample and sending the image of the core sample on which the substance is prayed (a jet of transparent fluid is sprayed on the rock face [0081]). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Mezghani802, Li, and Caliskan having a jet to spray rock face that would be able to remove drilling mud from the rock face and able to predict properties of a source rock sample (Li, [0096]). 
As per Claims 7 and 14, Mezghani802 in view of Li and Caliskan teaches the system and method of claims 1 and 8, Mezghani802 further teaches, wherein the image is a first image and the core inspection operation comprises an imaging operation for the core sample, see [0080]-[0081] and the control and communications system is configured to: control the robotic positioning system and the core sample imaging sensor to acquire a second image of the core sample, see [0033]-[0035]; and send, to the remote geological core inspection system, see [0081], the core data further comprising the second image, see [0035], wherein the remote geological core inspection system is configured to display the second image, see [0014], [0075].
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2857   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863